DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
	The claim amendments filed on 02/03/2022 have been entered.  Claims 21-40 remain pending in the application, claims 32-40 have been withdrawn.
	
	Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument on page 8, which states that the stent-graft is not configured to partially collapse, and that it cannot be inferred that the materials used for the distal aortic stent-graft prosthesis would allow it to partially collapse relative to its expanded configuration due to contact with the second branch stent-graft prosthesis, the examiner respectfully disagrees.  Paragraph 0043, lines 15-17 of applicant’s specification states that the circumferential stent can be made of nitinol.  Paragraph 0083 of Zukowski states that the side-branch stent-graft can be made of nitinol, therefore it would also be configured to partially collapse.  Additionally, Figure 13 illustrates the side-branch stent-graft being delivered to the side-branch vessel.  The side-branch stent-graft is in a collapsed configuration within a delivery catheter, therefore, the side-branch stent-graft is able to collapse relative to its expanded configuration.  
	In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21-31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21, lines 10-12 state “wherein the distal aortic stent-graft prosthesis has an outer diameter along an entire length thereof in an expanded configuration that is substantially similar to an inner diameter of the aortic arch”, however, lines 26-28 of claim 21 states “and wherein a portion of the second branch stent-graft prosthesis in its expanded configuration is configured to be disposed between and contact both of an outer surface of the distal aortic stent-graft prosthesis and a vessel wall of the aortic arch”.  It is unclear how the outer diameter of the distal aortic stent-graft prosthesis can be substantially similar to an inner diameter of the aortic arch the entire length thereof, and a second branch stent-graft prosthesis is disposed between the distal aortic stent-graft prosthesis and the vessel wall.  This would require that the outer diameter would not be similar to an inner diameter of the aortic arch along the portion which has the second branch stent-graft prosthesis disposed between the outer diameter and the inner wall of the vessel.
Claims 22-31 are rejected based on their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, and 23-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zukowski (US 2014/0316514 A1).

	Regarding claim 21, Zukowski discloses a prosthetic assembly configured for endovascular placement within an aortic arch (Figure 14), the prosthetic assembly comprising: 
a proximal aortic stent-graft prosthesis including a tubular graft (Figure 12, item 1204 “ascending stent-graft”; paragraph 0043, line 6; paragraph 0078), 
at least one stent coupled to the tubular graft (Figure 12, item 1200 “side-branch stent-graft”, item 1206 “cuff”; paragraph 0060), 
and a coupling extending from the tubular graft (Figure 12, item 1200 “side-branch stent-graft”; paragraph 0060, lines 9-13), 
wherein the proximal aortic stent-graft prosthesis has an outer diameter in an expanded configuration that is substantially similar to an inner diameter of the aortic arch (Figure 14 (annotated below)); 
a distal aortic stent-graft prosthesis including a tubular graft (Figure 14, item 1400 “descending stent-graft”; paragraph 0043, line 6), 
at least one stent coupled to the tubular graft (Figure 14, item 1402 “side-branch stent-graft”; paragraph 0063), 
and a coupling extending from the tubular graft (Figure 13, item 1306 “fenestration”, side branch 1402 includes a cuff as described in paragraph 0060, lines 9-13),
the coupling being configured to be positioned distal to an ostium of a branch vessel when deployed in situ (Figure 14), 
wherein the distal aortic stent-graft prosthesis has an outer diameter along an entire length thereof in an expanded configuration that is substantially similar to an inner diameter of the aortic arch (Figure 14 (annotated below), the term “substantially” is not defined in applicant’s disclosure, therefore, the distal aortic stent-graft prosthesis is considered to be “substantially” similar to an inner diameter of the aortic arch along the entire length thereof.  Is substantially 50% of the diameter, 75%, 90%, etc?  MPEP 2173.05(b).4 states “When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary").”); 
a first branch stent-graft prosthesis including a tubular graft and at least one stent coupled to the tubular graft (Figure 12, item 1200 “side-branch stent-graft”), 
wherein the first branch stent-graft prosthesis is configured to be disposed through the coupling of the proximal aortic stent-graft prosthesis when the proximal aortic stent-graft prosthesis is in its expanded configuration and the first branch stent-graft prosthesis in an expanded configuration (Figure 12, item 1200, paragraphs 0060 and 0061); 
and a second branch stent-graft prosthesis including a tubular graft and at least one stent coupled to the tubular graft (Figure 14, item 1402 “side-branch stent-graft”), 
wherein the second branch stent-graft prosthesis is configured to be disposed through the coupling of the distal aortic stent- graft prosthesis when the distal aortic stent-graft prosthesis is in its expanded configuration and the second branch stent-graft prosthesis is in an expanded configuration (Figure 14, paragraph 0063), Page 2 of 7Application No. 16/885,533 Amd. Dated: 02 November 2021 Reply to Office Action mailed October 15, 2021 
wherein an overlap is formed between the proximal and distal aortic stent-graft prostheses when the proximal and distal aortic stent-graft prostheses are in their respective expanded configurations (Figure 14, paragraph 0069), 
and wherein a portion of the second branch stent-graft prosthesis in its expanded configuration is configured to be disposed between and contact both of an outer surface of the distal aortic stent-graft prosthesis and a vessel wall of the aortic arch (Figure 14, paragraph 0066), 
and wherein the distal aortic stent-graft prosthesis is configured to partially collapse relative to its expanded configuration due to the contact with the second branch stent-graft prosthesis in its expanded configuration (paragraph 0070, the materials used for the distal aortic stent-graft prosthesis would allow it to partially collapse relative to its expanded configuration due to contact with the second branch stent-graft prosthesis).  

    PNG
    media_image1.png
    453
    629
    media_image1.png
    Greyscale

	Regarding claim 23, Zukowski wherein each of the proximal and distal aortic stent-graft prostheses includes a plurality of stents coupled to the tubular graft, wherein each stent is a sinusoidal patterned ring (Figure 14, paragraph 0082).  
Regarding claim 24, the combination teaches wherein the proximal aortic stent-graft prosthesis is configured to be positioned within a proximal portion of the aortic arch adjacent to the brachiocephalic artery in situ (see Zukowski, Figure 12, proximal aortic stent-graft prosthesis (1204) is adjacent to the brachiocephalic artery (Figure 5, item 506)), the distal aortic stent-graft prosthesis is configured to be positioned within a distal portion of the aortic arch adjacent to the left subclavian artery in situ  (see Zukowski, Figure 14, distal aortic stent-graft prosthesis (1400) is positioned in a distal portion adjacent to  the left subclavian artery (Figure 5, item 510)), and the second branch stent-graft prosthesis is configured to be positioned within the left subclavian artery in situ (see Zukowski, Figure 12, branch stent-graft (1200) is disposed in the brachiocephalic artery (510)); paragraph 0067 states that “a spacing between one or more fenestrations may be adjusted prior to and/or during implantation by adjusting an overlap between each stent-graft”).
	Regarding claim 25, Zukowski discloses wherein the branch vessel is the left subclavian artery and wherein the proximal end of the second branch stent-graft prosthesis is configured to be disposed within the lumen of the distal aortic stent-graft prosthesis in order to reroute the ostium of the left subclavian artery to the descending aorta in situ (Figure 14, the second branch stent-graft prosthesis (1402) is disposed within the lumen of the distal aortic stent-graft prosthesis through the fenestration (Figure 13, item 1306) in the distal aortic stent-graft prosthesis in order to reroute the ostium of the left subclavian artery to the descending aorta, paragraph 0062 and 0063).  
	Regarding claim 26, Zukowski discloses wherein the proximal aortic stent-graft prosthesis is configured to be positioned within a proximal portion of the aortic arch adjacent to the brachiocephalic artery in situ (see Zukowski, Figure 12, proximal aortic stent-graft prosthesis (1204) is adjacent to the brachiocephalic artery (Figure 5, item 506)), the distal aortic stent-graft prosthesis is configured to be positioned within a distal portion of the aortic arch adjacent to the left common carotid artery in situ (Figure 8, distal aortic stent-graft prosthesis (800) is positioned within a distal portion of the aortic arch adjacent to the left common carotid artery), and the second branch stent-graft prosthesis is configured to be positioned within the left common carotid artery in situ (Figure 8, second branch stent-graft prosthesis (802) is positioned within the left common carotid artery).  
	Regarding claim 27, Zukowski discloses wherein the branch vessel is the left common carotid artery and wherein the proximal end of the second branch stent-graft prosthesis is configured to be disposed within the lumen of the distal aortic stent-graft prosthesis in order to reroute the ostium of the left common carotid artery to the descending aorta in situ (Figure 8, the second branch stent-graft prosthesis (802) is disposed within the lumen of the distal aortic stent-graft prosthesis through the fenestration (Figure 8, fenestration is present where cuff 806 is illustrated) in the distal aortic stent-graft prosthesis in order to reroute the ostium of the left common carotid artery to the descending aorta, paragraph 0054 and 0055).  .  
	Regarding claim 28, Zukowski discloses wherein the first branch stent-graft prosthesis is configured to be positioned in the brachiocephalic artery in situ (Figures 11 and 12, first branch stent-graft prosthesis (1200) is positioned in the brachiocephalic artery (Figure 5, item 506)).  

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zukowski (US 2014/0316514 A1) in view of Bruszewski et al (US 2012/0271401 A1).

	Regarding claim 22, Zukowski discloses the invention substantially as claimed.
	However, Zukowski does not not disclose wherein the coupling of each of the proximal and distal aortic stent-graft prostheses includes an annular support wireform attached to and extending around the top of the coupling.  
	Bruszewski teaches wherein the coupling of each of the proximal and distal aortic stent-graft prostheses includes an annular support wireform attached to and extending around the top of the coupling (Figure 9, item 940, paragraph 0044).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Zukowski by wherein the coupling of each of the proximal and distal aortic stent-graft prostheses includes an annular support wireform attached to and extending around the top of the coupling as taught by Bruszewski because the deployed diameter of the annular support wireform is undersized or smaller than the deployed diameter of branch vessel prosthesis to provide a more effective seal between the mobile external coupling and branch vessel prosthesis (see Bruszewski, paragraph 0044).

Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zukowski (US 2014/0316514 A1) in view of Wolf (US 2012/0041544 A1)

Regarding claim 29, Zukowski discloses the invention substantially as claimed.
However, Zukowski does not disclose wherein the second branch stent-graft prosthesis is configured to exert a higher radial force than the distal aortic stent-graft prosthesis.  
Wolf teaches wherein the second branch stent-graft prosthesis is configured to exert a higher radial force than the distal aortic stent-graft prosthesis (see Wolf, Figures 4-8, item 101 “vessel section”; paragraph 0045, lines 1-8; paragraph 0066).   
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Zukowski by providing wherein the second branch stent-graft prosthesis is configured to exert a higher radial force than the distal aortic stent-graft prosthesis as taught by Wolf because the branch stent-graft prosthesis has a structural rigidity adapted to resist a compressive force radially exerted by the aortic stent-graft prosthesis and by an inner wall of the blood vessel.  The structural rigidity prevents deformation of the branch stent-graft prosthesis maintaining the patency of the branch stent-graft prosthesis allowing blood to flow through the lumen (see Wolf, paragraph 0045).
	Regarding claim 31, as set forth supra, the combination discloses wherein the plurality of stents of the second branch stent-graft prosthesis are constructed with shorter segments between adjacent crowns than the plurality of stents of the distal aortic stent-graft prosthesis (see Zukowski, Figure 14, the second branch stent-graft prosthesis are seen with shorter segments between adjacent crowns than the plurality of stents of the distal aortic stent-graft prosthesis).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Zukowski (US 2014/0316514 A1) in view of Wolf (US 2012/0041544 A1) as applied to claim 29, and further in view Reference U.

Regarding claim 30, as set forth supra, the combination discloses wherein the second branch stent-graft prosthesis is configured to exert a higher radial force than the distal aortic stent-graft prosthesis (see Wolf, paragraph 0045).
	However, the combination does not specifically disclose wherein the plurality of stents of the second branch stent-graft prosthesis are constructed with thicker segments than the plurality of stents of the distal aortic stent-graft prosthesis.  
	Reference U teaches wherein thicker segments exert a higher radial force (Reference U, page 12, line 26- page 13, line 2 “For instance, if the graft were to be radially stiffer due to a thicker stent wire it would apply a higher force on the aortic wall thus a higher interface pressure as compared to a more compliant graft.”)  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the plurality of stents of the second branch stent-graft prosthesis are constructed with thicker segments than the plurality of stents of the distal aortic stent-graft prosthesis as taught by Reference U because the increased radial stiffness due to the thicker stent wire applies a higher force on the aortic wall, which would maintain the patency of the branch stent-graft prosthesis and allow for blood flow through the lumen (see Reference U, page 12, line 26- page 13, line 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774